 Case: 4:21-cv-00341-NAB Doc. #: 50 Filed: 07/20/21 Page: 1 of 4 PageID #: 430




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

ARMSTRONG TEASDALE, LLP,                     )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No.       4:21-cv-00341 NAB
                                             )
MATT MARTORELLO, et al.,                     )
                                             )
       Defendants.

                       DEFENDANTS’ MEMORANUDM IN SUPPORT OF
                           THEIR MOTION TO STAY DISCOVERY

       “Under Fed. R. Civ. P. 26(c), a party may move the court for a protective order staying or

limiting the scope of discovery; however, a court may issue such an order only upon the movant's

showing of good cause, including to avoid undue burden or expense.” Ball-Bey v. Chandler,

2019 U.S. Dist. LEXIS 228482, *3 (E.D.Mo. 2019). “Pursuant to Rule 26(c), district courts have

broad discretion to stay discovery.” Benford v. Grisham, 2019 U.S. Dist. LEXIS 49789, *2

(E.D.Mo. 2019).

       “When determining whether to stay discovery [pending a ruling on a motion to dismiss],

the Court should consider the following factors: (1) whether there is a strong showing that a

claim is unmeritorious; (2) the breadth of discovery and burden of responding to it; and (3) the

risk of unfair prejudice to the party opposing the stay. … Courts may also consider the

complexity of the action and the stage of litigation.” Benford, 2019 U.S. Dist. LEXIS 49789, *2

(citations omitted).

       Of these factors, courts give substantial weight to the merits of the underlying dispositive

motion. In Benford, the Court granted the requested stay where:

              Considering these factors in determining the propriety of a stay of discovery
       pending a ruling on a dispositive motion, the Court finds they weigh in favor of a stay of


                                                                                                 1
 Case: 4:21-cv-00341-NAB Doc. #: 50 Filed: 07/20/21 Page: 2 of 4 PageID #: 431




       discovery. The Court has reviewed the briefing regarding Defendants' motion for
       summary judgment and concludes that Defendants' argument is colorable.

Id. (emphasis added).

       The same result was reached in Bryant v. Boyd, 2020 U.S. Dist. LEXIS 53618, *4-5

(E.D.Mo. 2020):

               The Court finds that these factors weigh in favor of a stay of discovery in this
       case. Defendants' arguments for dismissal are colorable. The breadth of discovery in this
       case is substantial, and the Covid-19 pandemic will only compound the difficulty the
       parties have experienced obtaining discovery. A stay will cause Bryant no unfair
       prejudice. (emphasis added)

       Likewise in Ball-Bey v. Chandler, 2019 U.S. Dist. LEXIS 228482, *4 (E.D.Mo. 2019):

“The determination [whether to grant a stay of discovery] is, in general, a practical one that is

largely left to the district court's discretion. Where a complaint is clearly without merit, or where

a motion to dismiss otherwise seems likely to resolve the entire litigation, a stay of discovery

may be appropriate.” (emphasis added)

       All the factors to be considered in determining Defendants’ motion weigh in favor of a

discovery stay.

       Defendants’ motion to dismiss for lack of personal jurisdiction is not only “colorable,” it

is “likely to resolve the entire” case. As shown in their motion, none of the Defendants have any

constitutionally significant contacts with Missouri. The Court thus lacks jurisdiction over them.

       The breadth of discovery also weighs heavily in favor of a stay. The Plaintiff law firm

seeks to recover an alleged $3.5 million unpaid balance on a $10 million legal bill. Plaintiff

seeks to recover its claimed $3.5 million balance from three individuals and three entities. The

claimed fees are for time billed by Plaintiff’s team of Philadelphia lawyers, and numerous other

lawyers in its nationwide network, all of whom allegedly represented Defendants in the defense

of several cases that were brought throughout the country (but not Missouri). Thus, setting aside


                                                                                                    2
 Case: 4:21-cv-00341-NAB Doc. #: 50 Filed: 07/20/21 Page: 3 of 4 PageID #: 432




the likelihood of any counterclaims, the discovery necessary to just assess the reasonableness of

Plaintiff’s $10 million bill will be unavoidably broad.

        The balance of the harms likewise weighs heavily in favor of a stay. Unless stayed, all

six Defendants will have to soon begin work on their initial disclosures, and full blown discovery

would begin thereafter. Defendants will thus be substantially prejudiced if they are forced to

make initial disclosures and respond to discovery in a case that is subsequently dismissed for

lack of jurisdicition. Plaintiff, on the other hand, will not be prejudiced if the discovery process

is slightly delayed while the Court decides Defendants’ motion to dismiss.

        The complexity of the case is also critically important. The case will necessarily involve

expert witnesses. Selection of those witnesses, however, will depend on the locale of the case. If

the case is maintained in St. Louis, Defendants will endeavor to retain a St. Louis lawyer as their

expert. If the case is ultimately maintained in a different forum, as it should be, Defendants

would retain a lawyer from that locale as their expert. It thus only makes sense to stay discovery

until this critical issue is resolved.

        For these reasons, Defendants request the Court grant their motion to stay discovery.

                                         Respectfully Submitted,


JACOBSON PRESS P.C.                                     BROPHY & DEVANEY, PLLC
By: /s/ Allen P. Press_________                         Joseph F. Brophy, admitted pro hac vice
Allen P. Press, #39293                                  Marianne Barth, admitted pro hac vice
222 South Central Avenue, Suite 550                     The Overlook at Barton Creek
Clayton, Missouri 63105                                 317 Grace Lane, Suite 210
Phone: 314-899-9789                                     Austin, Texas 78746
Fax: 314-899-0282                                       Phone: (512) 910-7797
Press@ArchCityLawyers.com                               Joe@bdlawpllc.com
                                                        Marianne@bdlawpllc.com

                                         Attorneys for Defendants




                                                                                                  3
 Case: 4:21-cv-00341-NAB Doc. #: 50 Filed: 07/20/21 Page: 4 of 4 PageID #: 433




                              CERTIFICATE OF SERVICE

       The filing attorney certifies that on July 20, 2021 a copy of the foregoing was served
pursuant to the Court’s ECF system.




                                                                                           4
